ON MOTION FOR REHEARING
This cause having come before the Court on plaintiff/counterdefendant Cross Country Insurance Agency, Inc.’s and Third Party Defendant/Counter-plaintiff Finance Insurance Premium, Inc.’s motion for rehearing and certification and motion for continuance and the Court having considered the memoranda of counsel and being otherwise fully advised, it is hereby ordered and adjudged that
1. The Court’s order of January 10, 1975 involves a controlling question of law as to which there is substantial ground for difference of opinion and an immediate appeal from the order may materially advance the ultimate termination of this litigation. See Ponce de Leon Underwriters, Inc. v. Balboa Insurance Co., v. Charles Tobin Relietta G. Tobin and U. S. Underwriters Inc., Order on plaintiff’s motion for determina*633tion of applicability of F.S. 626.581, April 9, 1969, Case No. 68-1500-Civ-WM. The Court additionally notes that it has been unable to find opinions by the Florida Courts on the applicability of FS 626.581 to similar insurance agreements.
2. Upon filing of an appeal from the Amended Order of Summary Judgment, the pretrial conference and trial of this cause shall be continued until disposition of the appeal by the Court of Appeals. The parties are reminded that filing of an appeal shall not stay discovery in this cause. 28 U.S.C. § 1292(b).